Exhibit 10.4
SECOND AMENDMENT TO
CONFIDENTIAL LICENSE AGREEMENT FOR NINTENDO DS
(Western Hemisphere)
THIS SECOND AMENDMENT (“Second Amendment”) amends that certain Confidential
License Agreement for Nintendo DS (Western Hemisphere) effective May 1, 2005
between Nintendo of America Inc. (“Nintendo”) and Majesco Entertainment Company
(“Licensee”) (“Agreement”).
RECITALS
WHEREAS, Nintendo and Licensee entered into the Agreement;
WHEREAS, the Agreement (as amended) currently expires on April 30, 2011, and the
parties now desire to extend the Term (as such term is defined in the Agreement)
of the Agreement as set forth below.
AMENDMENT
NOW, THEREFORE, the parties agree as follows:

1.   The definition of “Term” as set forth in Section 2.20 of the Agreement is
hereby deleted in its entirety and replaced with the following:       “‘Term’
means nine (9) years from the Effective Date.”   2.   The Term of the Agreement
shall now expire on April 30, 2014.   3.   All other terms and conditions of the
Agreement shall remain in full force and effect. This Second Amendment may be
signed in counterparts, which together shall constitute one original Second
Amendment.   4.   Signatures provided by facsimile or by email (i.e., a scanned
document) shall be the equivalent of originals.

This Second Amendment shall be effective as of May 1, 2011.
IN WITNESS WHEREOF, the parties have entered into this Second Amendment.

              NINTENDO:   LICENSEE:    
 
            Nintendo of America Inc.   Majesco Entertainment Company
 
           
By:
  /s/ James R. Cannataro    By:   /s/ Adam Suttan 
 
           
Name:
  James R. Cannataro   Name:   Adam Suttan
 
           
Its:
  EVP, Administration   Its:   GC & SVP Business & Legal Affairs
 
           

